DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I and Species 8 (encompassing claims 1-12) in the reply filed on 11/4/22 is acknowledged.  The traversal is on the ground(s) that figures specified as separate embodiments in the species restriction are merely “alternative modes” of a single embodiment.  This is not found persuasive because the species as enumerated by the examiner in the Restriction Requirement (10/31/22) each contain several mutually exclusive characteristics.  Many of these specific differences between the species are separately claimed within the dependent claims of this application.  Furthermore, Applicant has not stated on the record that all the species are obvious variants of each other.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/12/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the insulation layer" in 20.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the examiner deletes the limitation of “the insulation layer” to resolve the lack of antecedent basis.  However, appropriate correction and/or clarification is requested.  Claims 2-8 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 1.
Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the preamble “A method for fabricating a semiconductor device of claim 9”.  Thus, claim 10 is directed to a method while parent claim 9 is directed to a device.  This statutory class mismatch between as-written claim 10 and parent claim 9 was pointed out previously by the examiner in the Restriction Requirement (10/31/22).  Since the claims were not amended nor any further explanation was provided, it is unclear to the examiner if this is a typographical error and the preamble of claim 10 was intended to be “The semiconductor device of claim 9”.  Alternatively, examiner is unclear if applicant intended the claim preamble as-written since the body of the claim involves method steps of “forming spacers…”  For the purposes of examination, examiner interprets the former interpretation.  However, appropriate correction and/or clarification is requested.  Claims 11-12 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 2017/0005103 A1; “Zhang”) in view of Edge et al. (U.S. 2013/0200467 A1; “Edge”).
Regarding claim 1, Zhang discloses a semiconductor device, comprising: 
A substrate (210, Fig. 2A) ([0044]); 
A bottom conductive layer (portion of 210 below 228 and 248, Fig. 2A) positioned in the substrate ([0044]); 
A first gate structure (220, Fig. 2A) comprising a first gate dielectric layer (228, Fig. 2A) positioned on the bottom conductive layer ([0044]); 
A second gate structure (240, Fig. 2A) comprising a second gate dielectric layer (248, Fig. 2A) positioned on the bottom conductive layer and spaced apart from the first gate dielectric layer ([0044]); 
A conductive plug (290, Fig. 2A) electrically coupled to the bottom conductive layer ([0054]); and 
A top conductive layer (260, Fig. 2A) electrically coupled to the first gate structure and the second gate structure ([0054]); 
Wherein the bottom conductive layer, the first gate structure, and the second gate structure together configure a programmable unit ([0044]).
Yet, Zhang does not disclose the first gate structure comprises a first work function layer positioned on the first gate dielectric layer, and a first filler layer positioned on the first work function layer; and, the second gate structure comprises a second work function layer positioned on the second gate dielectric layer, and a second filler layer positioned on the second work function layer; wherein the second work function layer has a second work function different from the first work function [of the first work function layer].
However, Edge discloses a first gate structure (1244, Fig. 12) comprises a first work function layer (1222, Fig. 12) positioned on a first gate dielectric layer (212, Fig. 2, 12) ([0035]), and a first filler layer (1224, Fig. 12) positioned on the first work function layer ([0036]), wherein the first work function layer has a first work function ([0035]); and, the second gate structure (1246, Fig. 12) comprises a second work function layer (1216, Fig. 12) positioned on a second gate dielectric layer (212, Fig. 2, 12) ([0029]), and a second filler layer (1220, Fig. 12) positioned on the second work function layer ([0034]), wherein the second work function layer has a second work function different from the first work function ([0029]).  This has the advantage of increasing performance of the transistors comprising the first gate structure and the second gate structure.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Zhang with each of the gate structures comprising a filler layer positioned on a work function layer, as taught by Edge, so as to increase overall device performance.
Regarding claim 2, Edge discloses the first gate dielectric layer (212, Fig. 2) and the second gate dielectric layer (212, Fig. 2) have the same thickness (Fig. 2, 12; [0027]). 
Regarding claim 3, Edge discloses spacers (1208, Fig. 12) positioned on two sides of the first gate structure (1244, Fig. 12) and on two sides of the second gate structure (1246, Fig. 12) ([0026]).
Regarding claim 6, Edge discloses the first gate dielectric layer (212, Fig. 2, 12) and the second gate dielectric layer (212, Fig. 2, 12) have the U-shaped cross-sectional profiles (Fig. 2, 12).
Regarding claim 9, Zhang discloses a semiconductor device, comprising: 
A substrate (210, Fig. 2A) ([0044]); 
A bottom conductive layer (portion of 210 below 228 and 248, Fig. 2A) positioned in the substrate ([0044]); 
A first gate structure (220, Fig. 2A) above the bottom conductive layer ([0044]); 
A second gate structure (240, Fig. 2A) above the bottom conductive layer and spaced apart from the first gate structure ([0044]); 
A conductive plug (290, Fig. 2A) electrically coupled to the bottom conductive layer ([0054]); and 
A top conductive layer (260, Fig. 2A) electrically coupled to the first gate structure and the second gate structure ([0054]); 
Wherein the bottom conductive layer, the insulation layer, the first gate structure, and the second gate structure together configure a programmable unit ([0044]).
Yet, Zhang does not disclose the following:
An insulation layer positioned on the substrate;
The first gate structure comprises a first work function layer positioned on the first gate dielectric layer, and a first filler layer positioned on the first work function layer, and the second gate structure comprises a second work function layer positioned on the second gate dielectric layer, and a second filler layer positioned on the second work function layer, wherein the second work function layer has a second work function different from the first work function [of the first work function layer].
Regarding (a), Edge discloses an insulation layer (1210, Fig. 12) positioned on a substrate (1202, Fig. 12) and adjacent a first gate structure (1244, Fig. 12) and a second gate structure (1246, Fig. 12).  This has the advantage of preventing electrical shorting between the gate structures.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Zhang with an insulation layer positioned on the substrate, as taught by Edge, so as to prevent electrical shorting.
Regarding (b), Edge discloses a first gate structure (1244, Fig. 12) comprises a first work function layer (1222, Fig. 12) positioned on a first gate dielectric layer (212, Fig. 2, 12) ([0035]), and a first filler layer (1224, Fig. 12) positioned on the first work function layer ([0036]), wherein the first work function layer has a first work function ([0035]); and, the second gate structure (1246, Fig. 12) comprises a second work function layer (1216, Fig. 12) positioned on a second gate dielectric layer (212, Fig. 2, 12) ([0029]), and a second filler layer (1220, Fig. 12) positioned on the second work function layer ([0034]), wherein the second work function layer has a second work function different from the first work function ([0029]).  This has the advantage of increasing performance of the transistors comprising the first gate structure and the second gate structure.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Zhang with the gate structures comprising a filler layer positioned on a work function layer, as taught by Edge, so as to increase overall device performance.
Regarding claim 10, examiner notes this is a product-by-process claim since the claim itself is a device or product claim containing method limitations.  As a product-by-process claim, method [step] limitations within the claim are examined with respect to the structure implied by the method steps (See MPEP 2113).  Consequently, the limitation of “forming spacers positioned on two sides of the first gate structure and on two sides of the second gate structure” is interpreted as “spacers are positioned on two sides of the first gate structure and on two sides of the second gate structure”.  Edge discloses spacers (1208, Fig. 12) positioned on two sides of the first gate structure (1244, Fig. 12) and on two sides of the second gate structure (1246, Fig. 12) ([0026]).

Claim(s) 4-5, 7, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 2017/0005103 A1; “Zhang”) as modified by Edge et al. (U.S. 2013/0200467 A1; “Edge”) as applied to claims 3, 1, and 10 above, and further in view of Chuang et al. (U.S. 2018/0315661 A1; “Chuang”).
Regarding claim 4, Zhang and Edge disclose a first work function layer (Edge: 1222, Fig. 12) and a first filler layer (Edge: 1224, Fig. 12) but do not disclose a first wetting layer.  However, Chuang discloses forming a first wetting layer positioned between a first work function layer and a first filler layer ([0019]).  Chuang discloses the first wetting layer is formed of titanium ([0019]).  This has the advantage of improving adhesion of the work function layer and an overlying layer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Zhang and Edge with a first wetting layer comprising positioned between a first work function layer and a first filler layer, as taught by Chuang, so as to improve adhesion of the first work function layer with an overlying layer.
Regarding claim 5, Zhang, Edge, and Chuang disclose a first filler layer (Edge: 1224, Fig. 12), a first wetting layer (Chuang: [0019]), and a first barrier layer (Chuang: [0019]; “blocking layer”).  Zhang, Edge, and Chuang disclose the first wetting layer and the first barrier layer (Chuang: [0019]; “blocking layer”) are between a first work function layer and a first filler layer (Chuang: [0019]).  Yet, Zhang, Edge, and Chuang do not disclose that the first barrier layer is on top of the first wetting layer such that it is positioned between the first wetting layer and the first filler layer.  However, one of ordinary skill in the art would have recognized the finite number of predictable solutions for forming a wetting layer and a blocking layer between a work function layer and a filler layer (either the wetting layer is formed on the blocking layer or the blocking layer is formed on the wetting layer).  Thus, it would have been obvious to position the first barrier layer on the wetting layer such that it is between the first wetting layer and the first filler layer since it has been held that it is obvious to try from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claim 7, Zhang and Edge disclose the bottom conductive layer (Zhang: portion of 210 below 228 and 248, Fig. 2A) is formed of doped material (Zhang: [0018]) but do not disclose it comprises silicon.  However, Chuang discloses a bottom conductive layer (part of substrate) comprising silicon ([0012]).  This has the advantage of being relatively inexpensive as compared with other bottom conductive layer/substrate materials.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Zhang and Edge with the doped bottom conductive layer comprising silicon, as taught by Chuang, so as to lower material costs.
Regarding claim 11, examiner notes this is a product-by-process claim since the claim itself is a device or product claim containing method limitations.  As a product-by-process claim, method [step] limitations within the claim are examined with respect to the structure implied by the method steps (See MPEP 2113).  Consequently, the limitation of “forming a wetting layer positioned between the first work function layer and the first filler layer” is interpreted as “a wetting layer is positioned between the first work function layer and the first filler layer”.  
Zhang and Edge disclose a first work function layer (Edge: 1222, Fig. 12) and a first filler layer (Edge: 1224, Fig. 12) but do not disclose a first wetting layer.  However, Chuang discloses forming a first wetting layer positioned between a first work function layer and a first filler layer ([0019]).  Chuang discloses the first wetting layer is formed of titanium ([0019]).  This has the advantage of improving adhesion of the work function layer and an overlying layer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Zhang and Edge with a first wetting layer comprising positioned between a first work function layer and a first filler layer, as taught by Chuang, so as to improve adhesion of the first work function layer with an overlying layer.
Regarding claim 12, examiner notes this is a product-by-process claim since the claim itself is a device or product claim containing method limitations.  As a product-by-process claim, method [step] limitations within the claim are examined with respect to the structure implied by the method steps (See MPEP 2113).  Consequently, the limitation of “forming a first barrier layer positioned between the first wetting layer and the first filler layer” is interpreted as “a first barrier layer is positioned between the first wetting layer and the first filler layer”.  
Zhang, Edge, and Chuang disclose a first filler layer (Edge: 1224, Fig. 12), a first wetting layer (Chuang: [0019]), and a first barrier layer (Chuang: [0019]; “blocking layer”).  Zhang, Edge, and Chuang disclose the first wetting layer and the first barrier layer (Chuang: [0019]; “blocking layer”) are between a first work function layer and a first filler layer (Chuang: [0019]).  Yet, Zhang, Edge, and Chuang do not disclose that the first barrier layer is on top of the first wetting layer such that it is positioned between the first wetting layer and the first filler layer.  However, one of ordinary skill in the art would have recognized the finite number of predictable solutions for forming a wetting layer and a blocking layer between a work function layer and a filler layer (either the wetting layer is formed on the blocking layer or the blocking layer is formed on the wetting layer).  Thus, it would have been obvious to position the first barrier layer on the wetting layer such that it is between the first wetting layer and the first filler layer since it has been held that it is obvious to try from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                         12/14/2022